Citation Nr: 0005939	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected cluster headaches prior to 
October 11, 1996.

2.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected cluster headaches from October 
11, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1987 to 
September 1992.  This appeal arises from an October 1996 
rating decision of the Buffalo, New York, regional office 
(RO) which granted a 30 percent disability evaluation for the 
veteran's service-connected cluster headaches, effective in 
October 1996.  The veteran asserts that a higher disability 
rating is warranted.


FINDINGS OF FACT

1.  For the period prior to October 11, 1996, the veteran's 
cluster headaches were manifested by prostrating attacks 
occurring on average of once a month.

2.  For the period from October 11, 1996, the veteran's 
cluster headaches have not been manifested by more than 
prostrating attacks occurring on average once a month.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
cluster headaches prior to October 11, 1996 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321 and 
Part 4, including §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 
8100 (1999).

2.  The criteria for a disability evaluation in excess of 30 
percent for cluster headaches from October 11, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
3.321 and Part 4, including §§ 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a rating action dated in September 1993, service 
connection for cluster headaches was granted.  A 10 percent 
disability evaluation was assigned, effective from September 
1992.

In June 1996, the veteran filed a claim for an increased 
evaluation of his service-connected headaches.  He said he 
suffered from severe migraine headaches.  He reported 
receiving treatment through the Syracuse VA Medical Center 
(VAMC).

Medical records from the Syracuse VAMC dated from January 
1995 to March 1996 were associated with the claims folder.  
Those records show that the veteran received evaluations and 
treatment for headaches in addition to service-connected 
hemochromatosis.  In June 1995, the veteran was seen for 
complaints of headaches.  He said he used to get headaches 
frequently before his hemochromatosis was diagnosed.  He 
stated his headaches had disappeared after he was 
phlebotomized.  He reported that his headaches had returned 
in February 1995.  The veteran indicated he would get one to 
two headaches a day, and that the headaches would last 
between four and five hours.  He reported taking multiple 
medications without any significant relief.  A different 
regimen of medications was suggested.  A December 1995 follow 
up report showed that the veteran continued to complain of 
frequent headaches.  

By March 1996, the veteran was observed to have experienced 
relief through the use of Elavil.  He stated he had not had a 
headache in over 10 days.  The examiner noted that the 
veteran had had a "spell of 1 a day" headaches between 
December and February.  The impression was cluster headaches 
rather than migraine headaches.  His condition was stable.

The veteran was afforded a VA cranial nerves examination on 
October 11, 1996.  He gave a history of cluster headaches 
since 1988.  He described his headaches as pounding in the 
right side of his head.  He said the headaches were retro-
orbital.  He stated the headaches were occasionally 
accompanied by nausea, photophobia, and phonophobia.  The 
veteran maintained his headaches had increased in frequency 
over the past two years.  He said the headaches also lasted 
longer.  He indicated that his average headache would last 
six hours.  He reported that his last "cluster" had started 
in August, and that he continued to have headaches every two 
to three days.  Although his right eye would become 
"droopy" during these attacks, he denied any visual 
changes.   Following a physical examination, the veteran was 
diagnosed as having a history of cluster headaches with an 
increase in frequency over the past two years.

By a rating action dated in October 1996, the 10 percent 
disability evaluation assigned to the veteran's service-
connected cluster headaches was increased to 30 percent, 
effective on October 11, 1996.  The RO found that VA 
outpatient treatment records showed that the veteran 
experienced some relief of his headache symptoms with the use 
of medications.  The RO noted that the October 1996 VA 
examination indicated that the veteran's headaches occurred 
every two to three days.

The veteran filed a substantive appeal in April 1997.  He 
asserted that he had suffered from severe daily headaches 
from August to November 1996.  He said he received daily 
injections during this period to treat his headaches.  
Following the administration of those injections, he reported 
that he would have to rest for 30 minutes.  He stated his 
employer was sympathetic to his situation and allowed him to 
lay down whenever he got a headache.  The veteran argued that 
his headaches were severe and totally incapacitating.  As his 
headaches had been daily, he maintained a 50 percent 
disability evaluation was warranted.  

Medical records from the Syracuse VAMC dated from December 
1995 to June 1997 show that the veteran continued to receive 
periodic treatment for headaches.  In June 1996, the veteran 
reported that he had been "headache free" for the past one-
and-one-half months.  He indicated that he had had a history 
of one to two headaches a week prior to receiving Imitrex 
shots.  He said he had a headache in the morning, but that, 
following use of Imitrex, it had resolved in 20 minutes.  The 
assessment was cluster headaches under control with Imitrex.

The veteran was seen in September 1996 for complaints of 
"terrible" headaches for the past two weeks.  He described 
a constant squeezing pain on the right side of his head, a 
watery nose and eye, and sticky saliva.  He said he had 
derived no relief from Imitrex.  He stated the headaches 
lasted between one-and-a-half and two hours.  A treatment 
note dated on October 25, 1996 showed that the veteran 
continued to complain of headaches on a daily basis.  He said 
he had experienced no more than two days of relief since 
August 1996.  He stated the headaches usually occurred in the 
morning.  He reported that he would wake in the middle of the 
night with a headache, and that the headache would last for 
about an hour.  The veteran said using Imitrex helped.  The 
assessment was cluster versus migraine headaches.  Several 
medications were administered to include Prednisone and 
Imitrex.  

A November 1996 follow-up treatment note indicated that the 
veteran had had no headaches for the past 10 days while on 
Prednisone.  The examiner observed that the headaches would 
resume when the Prednisone dropped below 20 milligrams a day.  
Later that month, the veteran was admitted for treatment with 
"DHE".  He reported unilateral right-sided headaches that 
were sharp in nature and caused nausea without vomiting.  He 
said he become hot and sweaty during an attack.  The 
veteran's response to medication was discussed.  He stated he 
currently had headaches two to three times a day.  He was put 
on DHE and had positive results.  The veteran was discharged 
three days after his admission.

The veteran was afforded a VA neurological examination in 
January 1999.  His history of headaches and treatment thereof 
was referenced.  The use of sumatriptan injections in 1995 
was noted to have been the first medication to decrease the 
frequency and duration of his headaches.  However, since 
1997, he reported that his headaches had increased in 
intensity and frequency.  He did acknowledge that he did have 
longer "breaks" between his cluster headaches.  He stated 
his headaches seemed to worsen between March and October.  
The veteran maintained he had currently been experiencing two 
to three headaches a day every day for the past six months.  
He said that the headaches usually subsided within 10 minutes 
of being administered a sumatriptan or DHE-45 injection.  The 
veteran reported that he had been working full-time as an 
auto mechanic since his service discharge.  He stated he had 
recently obtained a job refueling planes.  In this regard, he 
said his bosses had been very understanding of his need to 
take a break whenever he had a headache.  He indicated that 
he had missed work fairly frequently due to his headaches or 
doctor appointments.  Following an examination of the cranial 
nerve system, the veteran was diagnosed as having cluster 
headaches.  The examiner noted that the headaches appeared to 
have increased in severity and duration over the years, but 
that the veteran was able to get some relief with sumatriptan 
and DHE-45 injections.

Additional medical records from the Syracuse VAMC dated from 
November 1996 to April 1999 were associated with the claims 
folder.  Those records show that the veteran continued to 
receive routine treatment for headaches.  Of note, the 
veteran was admitted in August 1997 due to complaints of a 
severe throbbing right-sided headache.  He claimed loss of 
appetite and nausea.  He said the headaches had been 
occurring five times a day for the past week.  He reported 
deriving only temporary relief from Imitrex.  DHE therapy was 
administered over the course of two days.  The veteran was 
noted to have experienced an appreciable improvement of his 
symptoms.  

A March 1999 note from the veteran's neurologist indicated 
that the veteran was receiving treatment for recurrent severe 
headaches, migraine type.  The physician stated the headaches 
did become so severe as to require rest.  However, he said 
the headaches were not accompanied by an impairment of 
alertness or neurologic function.  The physician opined that 
the veteran's headaches would not represent any risk to his 
ability to safely operate machinery or work around vehicles 
or heavy machinery.

In July 1999, the 30 percent disability evaluation assigned 
cluster headaches was continued.  The RO stated a higher 
evaluation was not warranted unless the headaches resulted in 
very frequent completely prostrating and prolonged attacks 
productive of severe economic adaptability.  The RO 
determined that these symptoms had not been shown.  A 
supplemental statement of the case was mailed to the veteran 
in July 1999.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (1999).

A.  Rating in Excess of 10 percent
Prior to October 11, 1996

Prior to October 11, 1996, the veteran's cluster headaches 
were rated by analogy as 10 percent disabling under 
Diagnostic Code 8100, migraine headaches.  A 10 percent 
evaluation requires characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 30 
percent evaluation is assigned when there is characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 50 percent evaluation is assigned for 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

While he reported having been "headache free" for the past 
one-and-half months in June 1996, treatment notes dated in 
September and October 1996 reflect a significant increase in 
the severity and frequency of the veteran's headaches.  He 
was seen in September 1996 for complaints of terrible 
headaches for the past two weeks.  He described a constant 
squeezing pain on the right side of his head, a watery nose 
and eye, and sticky saliva.  He reported that the headaches 
would last from one-and-a-half to two hours.  At that time, 
he stated he was not experiencing any relief from his 
medication.  An October 1996 treatment note indicated that 
this increase in severity and frequency had started in August 
1996.  In sum, the Board finds that the evidence of record 
supported a 30 percent disability evaluation for cluster 
headaches prior to October 11, 1996.

However, a disability evaluation in excess of 30 percent 
prior to October 11, 1996 was not warranted.  The Board does 
not question the credibility of the veteran with regard to 
the frequency of his headaches.  However, the evaluating 
criteria for 50 percent evaluations specify that the attacks 
be completely prostrating in nature and productive of severe 
economic inadaptability.  The veteran reported that his 
headaches were severe in their intensity.  He said the 
headaches never lasted more than an hour-and-a-half.  
Moreover, he made no allegations of severe headache attacks 
wherein the severe quality lasted for days and rendered him 
unable to work or otherwise function.  

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  There was no basis for referral by the 
RO for consideration of an extra-schedular evaluation, 
however, as the service-connected cluster headaches were not 
shown to have resulted in marked interference with employment 
or frequent periods of hospitalization, or to have otherwise 
presented an exceptional or unusual disability picture, 
during the period under review.

B.  Rating in Excess of 30 Percent 
From October 11, 1996

Here, the veteran has been affected by headaches which he 
says affect him on a daily basis.  He maintains that these 
headaches are severe and may occur several times a day.  
While the frequency and severity of these headaches appear to 
have remained consistent throughout the claims period, it is 
also apparent that the veteran has continued to work on a 
full-time basis and to function despite them.  He worked as 
an auto mechanic from service discharge until he obtained 
employment as a plane refueler in 1998.  He says that his 
employers have been sympathetic to his condition and allow 
him to take a break whenever he has a headache.  He reports 
that his headaches are controlled by use of medication.  The 
veteran states that the duration of a headache can be as 
short as 10 minutes.  In other words, the evidence in the 
claims file simply does not indicate that the veteran's 
service-connected cluster headaches have caused the severe 
economic inadaptability required for a 50 percent rating 
under Diagnostic Code 8100.

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
cluster headaches do not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.


ORDER

Entitlement to a 30 percent disability rating for service-
connected cluster headaches prior to October 11, 1996 is 
granted, subject to the criteria governing payment of 
monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for service-connected cluster headaches from October 11, 1996 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

